Title: From Thomas Jefferson to Brown, Benson & Ives, 5 April 1793
From: Jefferson, Thomas
To: Brown, Benson & Ives



Gentlemen
Philadelphia, April 5th. 1793.

Your Favor of March 21, is just received. I have enclosed a copy of it to the Minister of France, with the Letter I now communicate to you. As you did not state precisely whether any and what Loss had accrued to you ultimately, I could only write to him in general Terms as to that matter. If you propose to solicit an indemnification, it will be necessary for you to employ some Person on the Spot to follow it up, in which Case I take for granted the Minister’s Interposition will have secured you a just Attention. I am, with great Respect, Gentlemen, Your most obedient humble servant,
